Case 2:20-cv-06861-DMG-PJW Document 26 Filed 07/20/21 Page 1 of 1 Page ID #:422




    1

    2

    3

    4

    5

    6

    7

    8                             UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10

   11 MARIA ELENA VELEZ-GUERRA,                       Case No. CV 20-6861-DMG (PJWx)
        an individual,
   12                                                 ORDER ON JOINT STIPULATION
                     Plaintiff,                       OF DISMISSAL WITH PREJUDICE
   13
              vs.
   14
        CRESCENT HOTELS & RESORTS,
   15 LLC dba FOUR POINTS BY
        SHERATON LAX,
   16 a Delaware limited liability company;
        and DOES 1 through 20, Inclusive,
   17
                     Defendant.
   18

   19         Based on the parties’ written stipulation and good cause appearing in support
   20 therefor, the above-captioned action is voluntarily dismissed in its entirety pursuant

   21 to Fed. R. C\Civ. P., Rule 41(a)(2), with the parties to bear their own costs.

   22         IT IS SO ORDERED.
   23

   24 DATED: July 20, 2021

   25                                            DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
   26

   27

   28

                                                  1
